10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 5:18-md-02827-EJD Document 389 Filed 09/06/19 Page 1 of 8

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN JOSE DIVISION

IN RE: APPLE INC. DEVICE
PERFORMANCE LITIGATION Case No. 18-md-02827-EJD

SPECIAL DISCOVERY MASTER’S
Order No. 10

 

 

 

 

I. Factual Background

On June 24, 2019, Plaintiffs’ counsel notified Apple that five named plaintiffs — Ruth
Beauchan, Stephen Heffner, Aja Johnson, Quinn Lewis and Megan Mesloh — intended to
withdraw from the action.

On July 11, 2019, the Court granted the voluntary dismissal without prejudice of
Beauchan and Heffner. See ECF Dkt. No. 356. Despite the dismissal of Beauchan and Heffner,
on July 24, 2019, Apple attempted to notice their depositions.

On July 25, 2019, Plaintiffs’ counsel filed a motion to withdraw Johnson, Lewis, and
Mesloh as plaintiffs and dismiss their claims without prejudice. Counsel contended that
dismissal was warranted because these individuals had become nonresponsive and therefore

unable to respond to requests for documents served by Apple. See ECF Dkt. No. 361. On

Case No. 18-md-02827-EJD
SPECIAL DISCOVERY MASTER’S Order No. 10
10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 5:18-md-02827-EJD Document 389 Filed 09/06/19 Page 2 of 8

August 29, 2019, the Court dismissed Johnson, Lewis, and Mesloh from the action with
prejudice for failure to prosecute. See ECF Dkt. No. 386.

Apple has since attempted to notice Lewis’s deposition. To date, Apple has not sought to
depose Johnson or Mesloh (in fact, Apple notes that because Mesloh owned a device that is no
longer at issue in this case, it does not seek any discovery from her).

Thus, the instant dispute concerns Apple’s pending requests to depose Beauchan,

Heffner, and Lewis.
II. Analysis

Courts have broad discretion over pre-class certification discovery. See Artis v. Deere &
Co., 276 F.R.D. 348, 350 (N.D. Cal. 2011).
Federal Rule of Civil Procedure 26(b)(1) provides the following:

[uJnless otherwise limited by court order, the scope of discovery is as follows:
Parties may obtain discovery regarding any nonprivileged matter that is relevant
to [any] claim or defense and proportional to the needs of the case, considering
the importance of the issues at stake in the action, the amount in controversy, the
parties’ relative access to relevant information, the parties’ resources, the
importance of the discovery in resolving the issues, and whether the burden or
expense of the proposed discovery outweighs its likely benefit. Information
within this scope of discovery need not be admissible in evidence to be
discoverable.

In general, “an absent class-action plaintiff is not required to do anything.” Phillips
Petroleum Co. v. Shutts, 472 U.S. 797, 810 (1985). “Absent a strong showing of necessity,
discovery [of absent class members] generally will be denied.” In re Worlds of Wonder
Securities Litigation, 1992 WL 330411 *2 [N.D. Cal. 1992] [internal citation omitted]. The
burden of showing good cause to obtain discovery from absent class members rests with the

defendant. /d.; see also Northern District Local Rule 37-2.

Case No. 18-md-02827-EJD
SPECIAL DISCOVERY MASTER’S Order No. 10
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 5:18-md-02827-EJD Document 389 Filed 09/06/19 Page 3 of 8

To justify the depositions of absent class members, the defendant must demonstrate that
(1) the discovery is not sought to take undue advantage of class members or with the purpose or
effect of harassment or altering membership in the class; (2) the discovery is necessary regarding
issues common to the class; and (3) the discovery seeks information not already known by the
proponent. Cornn v. United Parcel Serv., Inc., 2006 WL 2642540 *2 (N.D. Cal. Sept. 14, 2006).
Other relevant factors may include whether the testimony sought is unavailable from other
sources and is not being sought for an improper purpose. See Dysthe v. Basic Research, L.L.C.,,
273 F.R.D. 625, 630 (C.D. Cal. 2011).

In this regard, the defendant’s burden to justify an absent class member’s deposition is
“particularly heavy.” Cornn, 2006 WL 2642540 at *2. Accordingly, to take depositions of
absent class members, the defendant must make a clear showing of necessity. In re Worlds of
Wonder Securities Litigation 1992 WL 330411 at * 3, citing Clark v. Universal Builders, Inc.,
501 F.2d 324, 341 (7th Cir.), cert. denied, 419 U.S. 1070 (1974).

The decisions cited by Apple permitted depositions of plaintiffs in cases where such
individuals were named plaintiffs or class members who, although they had expressed an intent
to withdraw, had not yet been dismissed from the action. Thus, the burden in those cases fell
upon the plaintiffs, who were required to show that the requested discovery and depositions were
inappropriate. Put differently, the heightened requirements pertaining to absent class members
were inapplicable in the decisions cited by Apple. See, e.g., Roz v. Nestle Waters North America
Inc., 2017 WL 6940512 (C.D. Cal. Jun. 21, 2017); Pappas v. Naked Juice Co. of Glendora, Inc.,
2012 WL 12248744 (C.D. Cal. Dec. 7, 2012) (M.J. Abrams, Paul L.); Dysthe v. Basic Research,
L.L.C., 273 F.R.D 625 (C.D. Cal. 2011) (M.J. Segal, Suzanne H.); Fraley v. Facebook, Inc.,
2012 WL 555071 (N.D. Cal. Feb. 21, 2012) (M.J. Grewal, Paul S.). At most, Apple’s decisions

stand for the principle that a defendant may, under certain circumstances, be permitted to take

Case No. 18-md-02827-EJD
SPECIAL DISCOVERY MASTER’S Order No. 10
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 5:18-md-02827-EJD Document 389 Filed 09/06/19 Page 4 of 8

the deposition of a named plaintiff who has expressed an intent to withdraw from the action, but
only before the court has dismissed such individual from the case.

Here, Apple fails to meet its burden to demonstrate that the depositions sought meet Rule
26(b)(1)’s proportionality standard cited above. On this note, Fraley and Dysthe, cited by Apple,
predate the 2015 amendment to Rule 26(b)(1) that established the proportionality
standard. Furthermore, Apple fails to establish that the testimony from the five former plaintiffs
at issue would be necessary or particularly relevant to the parties’ claims and defenses. In this
regard, the Special Master finds that the depositions of the five former plaintiffs would impose
burdens and expenses on them (and counsel) that would outweigh any potential relevance gained
by their testimony. As counsel notes, Plaintiffs will ultimately file a class certification motion.
Leading up to and in connection with that motion, further discovery will be sought and obtained
regarding the remaining Plaintiffs.

In addition, Apple fails to meet its burden to justify an absent class member’s
deposition. At a minimum, Apple does not demonstrate that the testimony at issue is necessary
regarding issues common to the putative class, and that it is unavailable from other sources. This
case concerns a large putative class (to date, the putative class contains over 95 Plaintiffs) from
which Apple has obtained and will continue to obtain plentiful relevant discovery. On this note,
Fraley, cited by Apple, is further distinguishable because the withdrawing party was one of only
four named plaintiffs and because the defendant therein identified specific allegations made by
the withdrawing party that it sought to test.

Finally, the record indicates that Apple did not attempt to notice the proposed depositions
at issue until after Plaintiffs’ counsel had indicated that the five Plaintiffs at issue intended to
withdraw from the action. There is nothing to suggest that the five Plaintiffs or their counsel

have improperly sought to avoid their discovery obligations in this case.

Case No. 18-md-02827-EJD
SPECIAL DISCOVERY MASTER’S Order No. 10
10

li

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 5:18-md-02827-EJD Document 389 Filed 09/06/19 Page 5 of 8

For all of the forgoing reasons, Apple’s application to take the depositions of Ruth

Beauchan, Stephen Heffner, Aja Johnson, Quinn Lewis and Megan Mesloh is DENIED.

IT IS SO ORDERED.

Dated: September 6. 2019 AAr_ bhp th—

Hof. Rebetca J. Westerfield Ret.)
Special Discovery Master

Case No. 18-md-02827-EJD
SPECIAL DISCOVERY MASTER’S Order No. 10
Case 5:18-md-02827-EJD Document 389 Filed 09/06/19 Page 6 of 8

PROOF OF SERVICE BY E-Mail

Re: In re: Apple Inc. Device Performance Litigation
USDC Case No 18-md-02827-EJD
Reference No. 1100090686

I, Elizabeth Magana, not a party to the within action, hereby declare that on September 6, 2019, I served
the attached SPECIAL DISCOVERY MASTER'S ORDER NO. 10 on the parties in the within action by

electronic mail at San Francisco, CALIFORNIA, addressed as follows:

Laurence D. King

Mario M. Choi

Kaplan Fox & Kilsheimer LLP

350 Sansome St.

Suite 400

San Francisco, CA 94104

Phone: 415-772-4700

Iking@kaplanfox.com

MChoi@kaplanfox.com
Parties Represented:

Joseph W. Cotchett Jr.

Mark C. Molumphy

Elle D. Lewis

Cotchett, Pitre & McCarthy

840 Malcolm Rd.

Suite 200

Burlingame, CA 94010

Phone: 650-697-6000

jcotchett@cpmlegal.com

mmolumphy@cpmlegal.com

elewis@cpmlegal.com
Parties Represented:
Robert Gilson

G. Charles Nierlich
Alexander N. Harris
Gibson Dunn & Crutcher
555 Mission St.

Suite 3000

San Francisco, CA 94105
Phone: 415-393-8200

David A. Straite

Aaron Schwartz

Frederic 8. Fox

Kaplan Fox & Kilsheimer LLP

850 Third Ave.

14th Floor

New York, NY 10022

Phone: 212-687-1980

dstraite@kaplanfox.com

aschwartz@kaplanfox.com

ffox@kaplanfox.com
Parties Represented:

Christopher Chorba Esq.

Timothy W. Loose Esq.

Cynthia Chen McTernan Esq.

Gibson Dunn & Crutcher

333 S. Grand Ave.

52nd Floor

Los Angeles, CA 90071-3197

Phone: 213-229-7000

cchorba@gibsondunn.com

tloose@gibsondunn.com

cmcternan@gibsondunn.com
Parties Represented:
Apple Inc.

Karin B. Swope

Keller Rohrback L.L.P

1201 Third Ave.

Suite 3200

Seattle, WA 98101-3052
Phone: 206-623-1900
kswope@kellerrohrback.com
Case 5:18-md-02827-EJD

gnierlich@gibsondunn.com

aharris@gibsondunn.com
Parties Represented:
Apple Inc.

Ariana J. Tadler
Melissa Ryan Clark Esq.
Tadler Law LLP
One Pennsylvania Plaza
New York, NY 10119
atadler@tadlerlaw.com
melark@tadlerlaw.com
Parties Represented:

Cassandra Lee Gaedt-Sheckter
Harper L. Gernet-Girard
Brooke Wallace
Gibson Dunn & Crutcher
333 S. Grand Ave.
52nd Floor
Los Angeles, CA 90071-3197
Phone: 213-229-7000
cgaedt@gibsondunn.com
hgernetgirard@gibsondunn.com
bwallace@gibsondunn.com
Parties Represented:
Apple Ine.

Brian Danitz

Tyson Redenbarger

Anya Thepot

Cotchett, Pitre & McCarthy

840 Malcolm Rd.

Suite 200

Burlingame, CA 94010

Phone: 650-697-6000

bdanitz@cpmlegal.com

tredenbarger@cpmlegal.com

athepot@cpmlegal.com
Parties Represented:
Robert Gilson

Document 389 Filed 09/06/19 Page 7 of 8

Parties Represented:

Diana M. Feinstein
Gibson Dunn & Crutcher
200 Park Ave.
47th Floor
New York, NY 10166-0193
Phone: 212-351-4000
DFeinstein@gibsondunn.com
Parties Represented:
Apple Inc.

Beth S. Brinkmann
Covington & Burling LLP
One City Center
850 Tenth St. NW
Washington, DC 20001-4956
Phone: 202-662-6000
bbrinkmann@cov.com

Parties Represented:

Apple Inc.

Nicholas B. Scheiner

Gibson Dunn & Crutcher

1881 Page Mill Rd.

Palo Alto, CA 94304-1125

Phone: 650-849-5300

nscheiner@gibsondunn.com
Parties Represented:
Case 5:18-md-02827-EJD

Kristina Eckert
Heather L. Richardson
Raymond A. LaMagna
Gibson Dunn & Crutcher
333 S. Grand Ave.
52nd Floor
Los Angeles, CA 90071-3197
Phone: 213-229-7000
keckert@gibsondunn.com
hrichardson@gibsondunn.com
rlamagna@gibsondunn.com
Parties Represented:
Apple
Apple Inc.

Donald R. Hall

Ralph E. Labaton

Kaplan Fox & Kilsheimer LLP

850 Third Ave.

14th Floor

New York, NY 10022

Phone: 212-687-1980

dhall@kaplanfox.com

rlabaton@kaplanfox.com
Parties Represented:

Document 389 Filed 09/06/19 Page 8 of 8

Winslow Taub
Covington & Burling LLP
415 Mission Street
Ste. 5400, Salesforce Tower
San Francisco, CA 94105
Phone: 415-591-6000
wtaub@cov.com
Parties Represented:
Apple Inc.

Kory J. Hines

Gibson Dunn & Crutcher

200 Park Ave.

New York, NY 10166

Phone: 212-351-4000

khines@gibsondunn.com
Parties Represented:
Apple

I declare under penalty of perjury the foregoing to be true and correct. Executed at San Francisco,

CALIFORNIA on September 6;2019.

 

 

Elizabeth Magana
JAMS ea

EMagana@jamsadr.com
